WIDENER, Circuit Judge, dissenting:
I respectfully dissent.
*104I would affirm the decision of the bankruptcy court on its opinion.
The decision of the bankruptcy court appealed from provides in part that:
The Fund [arbitration proceeds] is property of the estate subject to further order of this court limiting its use to the correction of construction defects.
By providing in its order that the money is property of the bankruptcy estate, the bankruptcy court has assured its application, a condition not obtaining under the majority decision.
This is not to suggest that the bankruptcy court was in error in deciding that the bank had no interest in the money. In my opinion, the bankruptcy court was also correct in that aspect of the case.